FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GUMERCINDO ANTONIO                               No. 08-70339
GALLARDO-LOPEZ,
                                                 Agency No. A098-651-669
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Gumercindo Antonio Gallardo-Lopez, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We review de novo due process claims. Liu v. Holder, 640
F.3d 918, 930 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s finding that Gallardo-Lopez

failed to show the government of Guatemala was or would be unwilling or unable

to control the individuals who threatened him. See Castro-Perez v. Gonzales, 409
F.3d 1069, 1072 (9th Cir. 2005). Thus, Gallardo-Lopez’s asylum claim fails.

      Because Gallardo-Lopez failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Gallardo-Lopez failed to establish that it is more likely than not he will be tortured

by or with the acquiescence of the government of Guatemala. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to review Gallardo-Lopez’s unexhausted

contention that the agency violated his due process rights by not terminating

proceedings. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.